DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022 has been entered.
 
Claim Clarification
Claim 1 line 4-5 recites “the suspension relief seat provides for a transfer of the user's body weight during a fall from a pair of leg straps of the safety harness and onto the suspension relief seat”; note that the pair of leg straps in this limitation are not positively recited or required by the claim, i.e. being only recited in intended use form. However, lines 19-20 reciting “wherein the suspension relief seat being sewn into the bottom of the shoulder strap of the safety harness in such a way to allow”; appears to positively recites and requires the bottom of the shoulder straps and the safety harness, hence the claim is being treated as a combination suspension relief seat and safety harness.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation "the user's body weight" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the end of the length of strap" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites “a comfort of wearing in normal use and is configured to move from a position along the backside of the user into a falling position against the buttocks as the harness being tethered to a fixed object pulls on the attachment to the suspension relief seat”; this recitation constitutes new matter because there is not support in the original disclosure/specification or claims for that a move occurs from a position along the backside of the user into a falling position against the buttocks. Claim will be examined as best understood. Also, please see indefiniteness rejection below regarding this recitation. Note that this language although modified from what was amended after the initial FAOM, remains new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-11, 13, 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally difficult to understand linguistically and in light of the numerous intended use limitations and the narrative form in which the claims are written. Below are non-limiting examples of clarity issues. The claims in their entirety require full and complete revision for issues similar to what is detailed. Below.
Claim 1 lines 2-3 recites “the suspension relief seat configured to be attached to the safety harness and to lay across a backside of a user at a bottom of a buttock from one side of a hip to an other side of an opposite hip”; this recitation is indefinite because a bottom of a buttock of a person is not a backside of a user. In other words, it is not clear how can a backside of a user be at the bottom of his buttock. It is not clear where exactly is the suspension relief seat is configured to be attached. Secondly, the limitations: “a buttock”, “a hip”, “an opposite hip” are not clear whether they belong to the user or if they are portions that belongs on the suspension relief seat or the safety harness.
Claim 1 lines 10-14 recites “the user having fallen is moved in a seated position on the suspension relief seat, wherein the suspension relief seat is configured to receive the user in the seated position supported by the suspension relief seat in the event of the fall at the bottom of the user's buttocks while avoiding putting pressure on the legs of the user allowing the user to have maneuverability in a seated position while waiting for assistance”; above is an example of recitations that are presented in more than one instance in the claims that are narrative in form, where it is not clear what is being claimed. In the above recitation, it appears that a seated position is established; however, while the recitation appears to specify events such as method step, i.e. “having fallen is moved”, it also is mostly intended use limitations that depends on the user shifting their body weight and the user waiting for assistance (as non-limiting examples). Finally, the term “is moved” is not clear that it refers to the user. 
 Claim 1 lines 14-18 recites “wherein the suspension relief seat is configured to be added to safety harnesses with shoulder straps including being sewn or otherwise attached onto the shoulder straps at a specific location on the shoulder straps to a desired position so when deployed in the fall the suspension relief seat has a length of strap, webbing or rope material that extends from the suspension relief seat and is sewn to the shoulder straps”; firstly, it is not clear if “safety harnesses” recited in the above recitation is in addition to or includes “a safety harness” established in line 1 of the claim. ; similarly, it is not clear if “shoulder straps” in this recitation are referring to the shoulder straps established in line 5. Secondly, it is not clear what is the element that is being referred to as “including being sewn or otherwise attached”. Thirdly, it is not clear what is being claimed in the recitation “so when deployed in the fall the suspension relief seat has a length of strap, webbing or rope material that extends from the suspension relief seat and is sewn to the shoulder straps”. Is the length of strap only existing when deployed in the fall, and does applicant mean during or after the fall? Is “a length of strap” refer to one of the established shoulder straps or a newly introduced strap of which the applicant is claiming only its length and not the strap itself, the lack or article such as “a” or “the” before “strap” causes clarity issues. 
Claim 1 lines 19-23 recites “wherein the suspension relief seat being sewn into the bottom of the shoulder strap of the safety harness in such a way to allow the length of strap, webbing or rope material to be adjusted to fit properly to the user”; it is not clear how the sewn feature allows for any adjustment. A sewn point is known as non-moveable with respect to the element it is being sewn onto. It is also not clear what constitutes a proper fit. These issues re-occur in claim 21.
Claims 5 and 6 recites the limitation “the inside layer”; there is lack of antecedent basis for this limitation in the claims. Also note that “a buttocks” in claim 6 has been already established in claim 1 from which claim 6 ultimately depends.
Claim 21 lines 23-26 recites “wherein the suspension relief seat is attached via a combination of strap, webbing or rope material of the appropriate weight bearing capacity coupled with an adjuster buckle or buckle attached to the harness, wherein the suspension relief seat has a weight bearing capacity and/ or breaking strength to exceed the user's fall”; firstly, it is not clear what is “the appropriate weight bearing capacity” as ‘appropriate’ is subjective, secondly, is “an adjuster buckle or buckle” different than “a weight bearing adjuster buckle” in line 22. Thirdly, the recitation “a weight bearing capacity and/ or breaking strength to exceed the user's fall”; is unclear firstly due to the use of “/” which can be interpreted such that the suspension relief seat can have only one or the other or both, i.e. it could have a weight bearing capacity without having a breaking strength and vise versa. Finally, “to exceed the user’s fall” is also not clear if it considers a user that is 600 lbs. for example or a user that is carrying a tool box that can be of a significant weight in addition to the weight of the user.   Also, ‘a combination of strap, webbing or rope material’ is unclear due to the ‘combination...or’ clause.  Does it require the combination of a mix of two, or all of them or not?  This is unclear because of the ‘or’ recited after ‘combination’.
Claim 21 lines 26-29  recites “a comfort of wearing in normal use and is configured to move from a position along the backside of the user into a falling position against the buttocks as the harness being tethered to a fixed object pulls on the attachment to the suspension relief seat”; this recitation raises indefiniteness issues because, firstly, it is not understood what is meant by “a comfort of wearing in normal use and is configured to move” means; what does “a comfort of wearing” refer to?  This seems like a subjective term ‘comfort’... also note that this is being further limited by “and is configured to move from a position along …” which extends the indefiniteness through the claim. as a fall occurs the harness as well as the seat could only move up along the user’s body as the user is pulled down into the seat and the harness at they support his body from falling. Hence a major indefiniteness arises as to how the movement occurs where the harness (or the seat) ends up being moved down on the body where it shift from the backside down to the buttocks as a fall occurs (note that the claims switch between the singular and plural form of buttock/buttocks; also occurs in claim 1). The term “comfort” is a relative term, there is no standard in the industry that explains what constitutes “comfort”.  
In claim 22, what is the significance of the quotes in line 3 surrounding the term laced?
Dependent claims are rejected since they depend from a rejected claim. 
Note that above are only none-limiting examples of indefiniteness issues; the claims are replete with clarity and antecedent basis issues relating to terminologies mentioned above. Above are non-limiting examples of said issues. All claims should be revised for similar issues. Examiner points out that due to the nature of the claims, indefiniteness issues are compounded. Applicant is required to give a full and complete revision of the claims in their entirety in order to provide a final form claims that conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. Throughout the claims recitations appears to be narrative in nature which makes it unclear what is being positively recited, and what is being recited only in intended use form.
Note that all claims are examined as best understood. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claims 1, 4-11, 13, 16-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell, US (5228412).
	In regards to claim 1 Bell discloses:
	A suspension relief seat (30, 32, 58; fig. 1) for attachment to a safety harness (22, 24, 26, 28) comprises: the suspension relief seat (30, 32, 58; including 32A-D, 58A; elements highlighted in annotated drawings below) configured to be attached to the safety harness (22, 24, 26, 28) and to lay across a backside of a user at a bottom of a buttock from one side of a hip to an other side of an opposite hip (at end buckles 48s as shown in fig. 1) when attached to the safety harness (22, 24, 26, 28), the suspension relief seat provides for a transfer of the user’s body weight during a fall from a pair of leg straps (28) of the safety harness and onto the suspension relief seat while avoiding the body weight being on the leg straps as the user's body weight is shifted onto the suspension relief seat, (where the user can transfer his weight from the leg straps 28 onto seat strap 30 by shifting his body backwards and relieving the stress off his legs and as described in Col 4; LL 1-12; excerpt below);
wherein the suspension relief seat is configured to support the user's body weight when the user experiences the fall while wearing the safety harness with the suspension relief seat attached (Col 3; LL 49-55; see highlighted excerpt below), the user having fallen is moved in a seated position on the suspension relief seat, wherein the suspension relief seat is configured to receive the user in the seated position supported by the suspension relief seat in the event of the fall at the bottom of the user's buttocks while avoiding putting pressure on the legs of the user (Col 4; LL 1-12; excerpt below) allowing the user to have maneuverability in a seated position while waiting for assistance (Col 6; LL30-36; see highlighted excerpt below), wherein the suspension relief seat is configured to be added to safety harnesses with shoulder straps (as best understood such as 22, 24, 26, 28) including being sewn or otherwise attached onto the shoulder straps (34) at a specific location on the shoulder straps to a desired position so when deployed in the fall the suspension relief seat has a length of strap (length of strap 34), webbing or rope material that extends from the suspension relief seat and is sewn to the shoulder straps (Col 3; LL 1-8; see highlighted excerpt below), wherein the suspension relief seat being sewn into the bottom of the shoulder strap of the safety harness (Bell discloses the lower end 34A to be fixedly secured via sewing Col 3; LL25-30 to portion 32A; shoulder strap 34 extends to the shoulder of the wearer as shown in fig. 1) in such a way to allow the length of strap, webbing or rope material to be adjusted (via buckles 40; fig. 1) to fit properly to the user once the safety harness is donned, the length of strap, webbing or rope material being threaded through a weight bearing adjuster buckle (40; fig. 1).

    PNG
    media_image1.png
    137
    581
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    831
    550
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    313
    585
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    187
    595
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    141
    500
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    238
    578
    media_image6.png
    Greyscale

	In regards to claim 4 (as best understood) Bell discloses the suspension relief seat when attached to the safety harness allows leg straps of the safety harness to be loosened (by loosening buckles 54; fig. 1) once the user is seated in the suspension relief seat and the user’s body weight is completely transferred onto the suspension relief seat with no weight placed on the leg straps.
	In regards to claim 5 (as best understood) Bell discloses the suspension relief seat is made up of three or more layers of material (at least layers 34A, two layers of 32A, 32B and 32C; as shown in fig. 2 below) with the inside layer being the layer attached to each side of the safety harness the inside layer being made of a weight or load bearing material.

    PNG
    media_image7.png
    837
    440
    media_image7.png
    Greyscale

	In regards to claim 6 (as best understood) Bell discloses a width of the inside layer sized to create a surface area to accommodate a buttock of the seated user without putting stress on the user’s leg.
	In regards to claim 7 (as best understood) Bell discloses the suspension relief seat has a width of the length of strap (width of strap 30, webbing or rope material (webbing as shown in figs. 1 & 2) (2.5" to 36"+ in width) (dimensions in parenthesis considered clarifying not required).
In regards to claim 8 (as best understood) Bell discloses the length of the seat area 6" to 48" (the claim only recites that the length of the seat area which “may be” 6" to 48") is configured to be wide to lay across the backside of the user at or about the bottom of buttocks from one side of hips to the other side of hips (since 30 is described in Ball as the seat strap examiner provides that the width or area of 30 disclosed in the Bell references is indeed wide enough to comfortably lay across the backside of the user at or about the bottom of buttocks from one side of hips to the other side of hips) and is reduced down to a width of strap (since 58 pad is a portion of the suspension relief seat as shown in fig.1; hence 58 is wider than the end of the strap and the strap is reduced down to a more narrow length), webbing or rope material which can be threaded through an adjuster buckle.
	In regards to claim 9 (as best understood) Bell discloses the material of the suspension relief seat has an outer layer covering the inner layer, the outer layer being of another material for cushioning or comfort (while the claim only recites that the material only may have an outer layer; examiner points to any of the outer most layers shown in fig. 2).
	In regards to claim 10 (as best understood) Bell discloses the material making up the suspension relief seat has a third layer for aesthetics (outer pad 58).
	In regards to claim 11 (as best understood) Bell discloses the material making up the suspension relief seat has a fourth layer (any of the layers making up 88) with storage pockets (88; fig. 1) or pouches of varying widths and depths.
	In regards to claim 13 (as best understood) Bell discloses the suspension relief seat is configured to be adjustable in normal use or after a fall in the event of a deployed situation (Col 3; LL64-68; excerpt below).

    PNG
    media_image8.png
    137
    586
    media_image8.png
    Greyscale

	
    PNG
    media_image1.png
    137
    581
    media_image1.png
    Greyscale

	In regards to claim 16 (as best understood) Bell discloses the adjuster buckle (further narrowing an intended use limitation) has a length of strap, webbing or rope material permanently attached to one side of the adjuster buckle with enough length to allow the adjuster buckle to be attached to any conventional harness securely and must be of the appropriate weight bearing capacity and wherein an end of the length of strap, webbing or rope material is affixed to an other side of the adjuster buckle in such a way to provide for adjustability while providing the final adjustment to be fixed in place until the user needs to readjust the length.
	In regards to claim 17 (as best understood) Bell discloses the suspension relief seat (30, 32, 58) is attached to the safety harness by threading the end of the length of strap (straps 32A-D), webbing or rope material through an adjuster buckle (48) which is permanently attached to the safety harness at a place on the bottom of the shoulder strap (34).
	In regards to claim 18 (as best understood) Bell discloses the stitch pattern which attaches the adjuster buckle permanently to the conventional harness (Col 3; LL25-30) is of sufficient strength to avoid breakage in deployment; and not sewn in such a way that one end of the strap, webbing or rope material being sewn together is "torn" away from the other end of the strap, webbing or rope material placing all of the load on the stitches themselves.

    PNG
    media_image1.png
    137
    581
    media_image1.png
    Greyscale

	In regards to claim 19 (as best understood) Bell discloses the stitch pattern which attaches the adjuster buckle to the harness must be sewn in a manner such that the stitch pattern itself "strengthens" the weight bearing capacity of the strap (as shown in fig. 1 location of the sewing at portion 34A would inherently strengthen the weight bearing capacity of the strap 30, 32), webbing or rope material.
	In regards to claim 20 (as best understood) Bell discloses the position the SRS is sewn onto other commercially available harnesses may be along the shoulder strap above or below or at the waist area of the harness the user in a seated position in the event of a fall or deployment (although the claim only recites that the SRS sewn onto other (non-disclosed) commercially available harnesses “may be” along the shoulder strap; however Bell portion 34A shows 32 sewn along the shoulder strap at portion 34A). 
	In regards to claim 22 (as best understood) Bell discloses the suspension relief seat has two openings (see annotated drawings) to allow (intended use) the leg straps of the harness to be "laced" through the suspension relief seat at the appropriate angle and then end of leg straps are reattached to the harness, this act of lacing creates a weave the way in which it laces through the seat of the suspension relief seat, and helps maintain the positioning of the suspension relief seat on the user, the "threading" the leg straps through the SRS in installation of the SRS creates a "woven" pattern of sorts which strengthens the overall harness system in the event of the fall.

    PNG
    media_image9.png
    544
    558
    media_image9.png
    Greyscale


As best understood, claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell, US (5228412).
	In regards to claim 21 Bell discloses:
	A suspension relief seat (30, 32, 58; fig. 1) for attachment to a safety harness (22, 24, 26, 28) comprises: the suspension relief seat (30, 32, 58; including 32A-D, 58A; elements highlighted in annotated drawings below) configured to (intended use) be attached to a safety harness (22, 24, 26, 28) and to lay (intended use) across a backside of a user at a bottom of a buttock from one side of a hip to an other side of an opposite hip (at end buckles 48s as shown in fig. 1) when attached to the safety harness (22, 24, 26, 28), the suspension relief seat provides for (intended use) a transfer of the user's body weight during a fall from a pair of leg straps (left and right 28) of the safety harness (22, 24, 26, 28) and onto the suspension relief seat while avoiding the body weight being on the leg straps as the user's body weight is shifted onto the suspension relief seat (where the user can transfer his weight from the leg straps 28 onto seat strap 30 by shifting his body backwards and relieving the stress off his legs and as described in Col 4; LL 1-12; excerpt below); 
wherein the suspension relief seat is configured to support the user's body weight when the user experiences the fall while wearing the safety harness (22, 24, 26, 28) with the suspension relief seat attached, the user having fallen is moved in a seated position on the suspension relief seat, wherein the suspension relief seat is configured to (intended use) receive the user in a seated position supported by the suspension relief seat in the event of the fall at the bottom of the user's buttocks while avoiding putting pressure on the legs of the user (Col 4; LL 1-12; excerpt below) allowing the user to have maneuverability in a seated position while waiting for assistance (Col 6; LL30-36; see highlighted excerpt below), wherein the suspension relief seat is configured to (intended use) be added to safety harnesses with shoulder straps including being sewn or otherwise attached onto the shoulder strap (34) at a specific location on the shoulder straps (34) to a desired position so when deployed in a fall the suspension relief seat has a length of strap (length of strap 34), webbing or rope material that extends from the suspension relief seat and is sewn to the shoulder straps, wherein the suspension relief seat being sewn into the bottom of the shoulder strap of the safety harness (Bell discloses the lower end 34A to be fixedly secured via sewing Col 3; LL25-30 to portion 32A; shoulder strap 34 extends to the shoulder of the wearer as shown in fig. 1) in such a way to allow the length of strap, webbing or rope material to be adjusted (via buckles 40; fig. 1) to fit properly to the user once the safety harness is donned, the length of strap, webbing or rope material being threaded through a weight bearing adjuster buckle (40; fig. 1); and
wherein the suspension relief seat is attached via a combination of strap, webbing or rope material of the appropriate weight bearing capacity coupled with an adjuster buckle (48) or buckle (48) attached to the harness, wherein the suspension relief seat has a  weight bearing capacity and/ or breaking strength to exceed the user's fall (inherent since the Bell reference is designed to hold the entire wright of the user in case of a fall Col 1; LL22-26), a comfort of wearing in normal use and is configured to (intended use) movePage 9 of 22Application No. 16/243,762 from a position along the backside of the user into a falling position against the buttocks as the harness being tethered to a fixed object pulls on the attachment to the suspension relief seat causing the user to be in the seated position in the event of the fall or deployment.  

    PNG
    media_image2.png
    831
    550
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    313
    585
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    187
    595
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    141
    500
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    238
    578
    media_image6.png
    Greyscale


    PNG
    media_image10.png
    130
    591
    media_image10.png
    Greyscale


Response to Arguments
Applicant's arguments filed 02/18/2022 have been fully considered but they are not persuasive because:
Applicant argues “In the present invention, the attached suspension seat is not supporting the legs or the buttocks of the person wearing the harness during normal use and the suspension relief seat only contacts in a weight supporting way when the user falls and is moved into the seated position. Leg straps are not required in the present invention, see figures 1-8. Figures 11-12 show provided openings 20 in the seat to pass leg straps from the harness if desired. Accordingly, the seat 100 works with or without requiring leg straps, but if the harness has leg straps, these can be used normally but easily loosened once a fall occurs and the harness wearer is in the seated position unlike Bell”; examiner acknowledges applicant’s arguments and presents that the claims must positively recite and particularly pointing out and distinctly claim the subject matter in a manner that reads over the prior art. The claims do not clearly point out the patentable novelty which present in view of the state of the art disclosed by the references cited or the objections made. Further, the claims do not show how the amendments avoid such references or objections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634